Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				         DETAILED ACTION
	Amended claims with arguments overcame the previous rejections.

					   REJECTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Marsac et al (US 5,929,137).
-16 S·cm-1 (i.e. 1.0E-15 S·cm) comprising a polymer and 10-1,000 ppm of a conductive polymer at col. 2, lines 15-21.  Marsac et al teach various insulating (co)polymers including low density polyethylene (LDPE) and various conductive polymers at col. 3, lines 1-47.
Example 1 further teaches a mixture comprising 0.05 wt.% of poly(3-octyl thiphene) (100 mg) and 99.5 wt.% of the LDPE (200 g) which would meet the recited amount of the instant claims 2 and 5.  Thus, such mixture would be expected to have the recited conductivity of claim 2 and a strain of claim 15 inherently since the same components and amounts thereof are taught by the Example 1, especially in view of the disclosure (i.e. the conductivity of approximately 10-16 S·cm-1 (i.e. 1.0E-15 S·cm).  Example 2 teaches use of poly(3-butyl thiophene).  Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of the Example 1 of Marsac et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
The Examples 1 and 2 teach non-crosslinked polymer compositions as evidenced by Example 3 in which crosslinking is further taught.
Marsac et al also teach a method of using such composition/blend as an electrical insulator in the manufacture of power transmission cable in abstract and Example 9 which would meet claims 18-21 as well. 
In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.  The example 1 further teaches an extrusion in order to obtain mixture strip which would mean that the mixture is heat treated since the extrusion would yield polymeric melt inherently.
Thus, the instant invention lacks novelty.   
Or, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize other conductive polymers and different amount in the Example 1 of Example 2 since Marsac et al teach modifications absent showing otherwise. 
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.

	Claims 2, 5-15 and 18-21 are rejected under 35 U.S.C. 103 as obvious over Marsac et al (US 5,929,137) in view of Lucht et al (US 7,943,063).
	Marsac et al also teach a conductivity of approximately 10-16 S·cm-1 (i.e. 1.0E-15 S·cm) to 10-9 S·cm-1 (i.e. 1.0E-9 S·cm) at col. 2, lines 19-22.  Thus, utilization of an amount higher than 0.05 wt.% of polythiphene used in the examples or 1000 ppm (0.1 wt.% taught in the claim 2 of Marsac et al in order to obtain a conductivity of approximately 10-15 S·cm-1 (i.e. 1.0E-14 S·cm) for example would be obvious.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955): When patentability is predicated upon a change in a condition of a prior art such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instant claim 9 further recites other substituents on the polythiphene over Marsac et al discussed above.
	Lucht et al teach the polythiphene having different R groups at col. 2, lines 35-56.
 	Or, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize different amount of the polythiphene in Marsac et al since Marsac et al teach ranges of the conductivity and further to utilize the polythiphene having different R groups taught by Lucht et al as other conductive polymers in Marsac et al since Marsac et al teach derivatives at col. 3, line 39 absent showing otherwise.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Jan. 16, 2021                                        /TAE H YOON/                                                                      Primary Examiner, Art Unit 1762